Case 2:20-cv-12650-CCC-LDW Document 27 Filed 07/30/21 Page 1 of 8 PageID: 163




uNOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

     ITALIAN AMERICAN ONE VOICE                                 Civil Action No.: 2:20-cv-12650
     COALITION,
                                  Plaintiff,                               OPINION
                        v.
     TOWNSHIP OF WEST ORANGE;
     MAYOR ROBERT PARISI, in his
     individual and official capacity,


                                  Defendants.

CECCHI, District Judge.

I.        INTRODUCTION

          This matter comes before the Court by way of Defendants Robert Parisi, in his official

capacity as Mayor of West Orange, New Jersey, and Township of West Orange’s (“West Orange”)

(collectively, “Defendants”) motion to dismiss Plaintiff Italian American One Voice Coalition’s

(“Plaintiff” or “IAOVC”) First Amended Complaint (ECF No. 13, “FAC”) pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6). ECF No. 20. Plaintiff opposed Defendants’

motion (ECF No. 23 (“Opp.”)), and Defendants replied. ECF No. 26. The Court has considered

the submissions made in support of and in opposition to the motion and decides the motion without

oral argument pursuant to Fed. R. Civ. P. 78(b). For the reasons set forth below, Defendants’

motion is granted and the Court dismisses the FAC without prejudice.

II.       BACKGROUND

          This action arises out of a dispute between Plaintiff, an “apolitical organization dedicated

to the rightful representation of Americans of Italian origin,” and Defendants, in which Plaintiff
Case 2:20-cv-12650-CCC-LDW Document 27 Filed 07/30/21 Page 2 of 8 PageID: 164




alleges that Defendants unlawfully removed a Christopher Columbus monument (the

“Monument”) located at the intersection of Valley Street and Kingsley Street in West Orange, New

Jersey, in violation of its constitutional rights.

        Plaintiff alleges that, on October 10, 1992, West Orange public officials dedicated the

Monument, which was funded by the Valley Civic Association in commemoration of the 500th

anniversary of Columbus’s “arrival to the New World.” FAC at ¶ 14. While some of Plaintiff’s

members are also members of the Valley Civic Association, Plaintiff neither asserts that any of its

members were members of the Valley Civic Association at the time the Monument was built, nor

that any of its members personally funded the Monument’s construction. Id. at ¶ 17. The only

other connection that Plaintiff alleges between its organization and the Monument is that “some of

[its] members visited [it] during the Columbus Day celebrations.” Id. at ¶ 11.

        Years after the Monument’s construction, during the Summer of 2020, civic protests took

place throughout the United States of America, including in New Jersey, against systemic racism.

Id. at ¶ 18. Plaintiff alleges that, following these protests and “significant public comment at a

number of meetings,” Mayor Parisi announced West Orange’s intent to remove the Monument,

claiming that the Monument’s “message” perpetuated “divisive[mess]” and constituted a “symbol

of hate and oppression.” Id. at ¶¶ 18–26. Subsequently, Plaintiff alleges, West Orange removed

the Monument in “late June or early July” of 2020. Id.

        On September 14, 2020, Plaintiff brought its initial Complaint in this case, followed by the

two-count FAC, which claims that Defendants, by removing the Monument, violated its rights

under the Equal Protection Clause to the Fourteenth Amendment to the U.S. Constitution, and its

right to procedural due process under the Fifth Amendment to the U.S. Constitution, incorporated

against the States under the Fourteenth Amendment to the U.S. Constitution. Id. at ¶¶ 27–38.




                                                     2
Case 2:20-cv-12650-CCC-LDW Document 27 Filed 07/30/21 Page 3 of 8 PageID: 165




III.   LEGAL STANDARD

           a. Federal Rule of Civil Procedure 12(b)(6)

       A court must dismiss a claim under Rule 12(b)(1) where it lacks subject matter jurisdiction.

In re Schering Plough Corp. Intron/Temodar Consumer Class Action, 678 F.3d 235, 243 (3d Cir.

2012). When addressing a challenge to subject matter jurisdiction, “the court must start by

determining whether [it is] dealing with a facial or factual attack to jurisdiction.” U.S. ex rel.

Atkinson v. PA. Shipbuilding Co., 473 F.3d 506, 514 (3d Cir. 2007). Here, Defendants filed the

attack before it filed any answer to the Complaint or otherwise presented competing facts, and,

therefore, its motion is “by definition, a facial attack.” Silverberg v. City of Philadelphia, No. 19-

2691, 2020 WL 108619, at *3 (E.D. Pa. Jan. 8, 2020). A facial attack challenges the “sufficiency

of the plaintiff’s pleadings on jurisdictional grounds” where the jurisdictional facts are not in

dispute. Brown v. Tucci, 960 F. Supp. 2d 544, 561 (W.D. Pa. 2013) (citing Petruska v. Gannon

University, 462 F.3d 294, 302, n.3 (3d Cir. 2006)). For purposes of a facial attack, courts accept

as true all well-pleaded factual allegations, viewing them in the light most favorable to the party

asserting jurisdiction. In re Kaiser Group Int’l, Inc., 399 F.3d 558, 561 (3d Cir. 2005).

           b. Federal Rule of Civil Procedure 12(b)(6)

       To survive dismissal under Rule 12(b)(6), a complaint must meet the pleading requirements

of Rule 8(a)(2) and “contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted). In

evaluating the sufficiency of a complaint, a court must also draw all reasonable inferences in favor

of the non-moving party. Phillips v. Cty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008).

Ultimately, a complaint “that offers ‘labels and conclusions’ or . . . tenders ‘naked assertions’




                                                  3
Case 2:20-cv-12650-CCC-LDW Document 27 Filed 07/30/21 Page 4 of 8 PageID: 166




devoid of further factual enhancement,” will not withstand dismissal under Rule 12(b)(6). Iqbal,

556 U.S. at 678 (citations omitted).

IV.    DISCUSSION

       Defendants assert that the FAC warrants dismissal for, among other reasons, failing to state

a claim for which relief can be granted.1 ECF No. 20 at 15–18.

           a. Equal Protection Clause

       First, Plaintiff claims that Defendants’ removal of the Monument denied the IAOVC,

comprised of Italian Americans, its Constitutional right to equal protection under the laws “by

treating Italian-Americans differently than other similarly situated groups.” FAC at ¶ 30. The

Equal Protection Clause provides that no state shall “deny to any person within its jurisdiction the

equal protection of the laws.” U.S. Const. amend. XIV § 1; Vacco v. Quill, 521 U.S. 793, 799

(1997). Pursuant this mandate, a state “must govern impartially,” New York City Transit Authority

v. Beazer, 440 U.S. 568, 587 (1979), and “ensure that all persons similarly situated are treated

alike.” Johnson v. Paparozzi, 219 F. Supp. 2d 635, 643 (D.N.J. 2002) (citations omitted). Thus,

an equal protection claim arises when a person2 “receiv[es] different treatment from that received

by other [persons] similarly situated.” Id. (citations omitted). Further, a plaintiff must allege that

such discrimination was “intentional[ly]” perpetuated by the government. Hassan v. City of New

York, 804 F.3d 277, 294 (3d Cir. 2015), as amended (Feb. 2, 2016).




1
  Mayor Parisi is protected from this suit under the doctrine of qualified immunity, but only to the
extent that Plaintiff seeks damages, and not injunctive relief. Hill v. Borough of Kutztown, 455
F.3d 225, 244 (3d Cir. 2006).
2
  Plaintiff, while an organization, constitutes a “person” within the meaning of the Equal Protection
Clause. See, e.g., Primera Iglesia Bautista Hispana of Boca Raton, Inc. v. Broward Cty., 450 F.3d
1295, 1305 (11th Cir. 2006).


                                                  4
Case 2:20-cv-12650-CCC-LDW Document 27 Filed 07/30/21 Page 5 of 8 PageID: 167




       Here, Plaintiff’s claim fails as the FAC does not adequately allege that Defendants treated

Plaintiff and “similarly situated” persons—individuals descending from other national origins—

differently in connection with removing the Monument. Rather, as Plaintiff concedes, Defendants

removed the Monument to promote a message of inclusiveness to benefit individuals from all

national origins—including Italian Americans—given the historical underpinnings of the

Monument. FAC at ¶¶ 18–25; see also Geaney v. Computer Scis. Corp., No. 03-2945, 2005 WL

1387650, at *4 (D.N.J. June 10, 2005) (granting summary judgment to defendant in Equal

Protection Clause action where “a significant group of comparators . . . were treated equally”)

(citations omitted). Plaintiff does not point to any other instances, including with respect to the

construction or failure to remove other monuments, where Defendants favored similarly situated

persons. See Monumental Task Comm., Inc. v. Foxx, 259 F. Supp. 3d 494, 500, 505 (E.D. La.

2017) (dismissing plaintiffs’ equal protection claim where the government’s removal of

Confederate monuments applied equally to all classes of citizens to promote inclusion, and finding

that the government “is not forced to remove all offensive statues at once” concerning other

similarly situated persons).

       Plaintiff also argues that Defendants acted with discriminatory intent against Italian

Americans in removing the Monument because Columbus was Italian. See generally Opp.

However, for the reasons described above, Plaintiff has failed to sufficiently allege that

Columbus’s heritage contributed to Defendants’ decision to remove the Monument. Thus,

Plaintiff’s allegations are conclusory and do not support an inference of discriminatory intent. See

Delbridge v. Whitaker, No. 20-94227, 2010 WL 1904456, at *7 (D.N.J. May 10, 2010) (“Without

specific examples giving rise to an inference of discriminatory intent, Plaintiff's claims cannot

survive.”); see also Page v. Bartels, 144 F. Supp. 2d 346, 368 (D.N.J. 2001) (dismissing plaintiff’s




                                                 5
Case 2:20-cv-12650-CCC-LDW Document 27 Filed 07/30/21 Page 6 of 8 PageID: 168




equal protection claim where the plaintiff alleged that the government acted with “discriminatory

intent” merely because the government’s conduct tangentially impacted certain racial groups).

Accordingly, Plaintiff’s claim warrants dismissal.

           b. Procedural Due Process

       Next, Plaintiff alleges that Defendants failed to provide Plaintiff with “notice []or an

opportunity to be heard” prior to the removal of the Monument—in which it supposedly

maintained a “protected” property interest—in violation of its Constitutional right to procedural

due process. FAC at ¶¶ 37–38.

       Procedural due process claims must allege government sponsored deprivation of “a

protected interest in . . . property.” Rusnak v. Williams, 44 F. App’x 555, 558 (3d Cir. 2002) (citing

Zinermon v. Burch, 494 U.S. 113, 125 (1990)). Once a plaintiff alleges that its protected interest

has been or will be deprived, “procedural due process requires that the governmental unit provide

the [person] with notice and a reasonable opportunity to be heard.” Id. (citing Cleveland Bd. of

Educ. v. Loudermill, 470 U.S. 532, 547–548 (1985)).

       Here, while Plaintiff claims that it maintained two types of “protected” property interests—

an “ownership” interest in the Monument and an interest in the Monument’s “benefits”—its

allegations lack factual support. FAC at ¶¶ 8–13; Opp. at 14–15; see also Trotta v. Borough of

Bogota, No. 12-2654, 2016 WL 3265689, at *8 (D.N.J. June 6, 2016) (“Real property ownership

is obviously a protected property interest.”); Luongo v. Pennsylvania State Police, 156 F. Supp.

3d 599, 605 (E.D. Pa. 2016) (“A person’s interest in a benefit is a property interest for due process

purposes if there are such rules or mutually explicit understandings that support his claim of

entitlement to the benefit.”) (citations omitted).




                                                     6
Case 2:20-cv-12650-CCC-LDW Document 27 Filed 07/30/21 Page 7 of 8 PageID: 169




       First, Plaintiff has failed to allege that it maintains an ownership interest in the Monument.

Indeed, as Plaintiff concedes, the Valley Civic Association, and not the IAOVC, funded the

Monument. FAC at ¶¶ 11, 14. In fact, Plaintiff’s only alleged connections with the Monument is

that some of its members (1) visited the Monument during Columbus Day celebrations, and (2)

are also members of the Valley Civic Association. Id. ¶¶ 11–17. Moreover, for the latter

connection, Plaintiff neither asserts that any of its members were members of the Valley Civic

Association at the time the Monument was funded, nor that any of its members personally funded

the Monument’s construction. Id. at ¶ 17.

       Second, while Plaintiff purports to rely on N.J.S.A. § 28:2-1 to support its claim of a

“property . . . entitlement” in the Monument’s benefits, this argument is also without merit. Opp.

at 14–15; see also Trotta, 2016 WL 3265689, at *9 (“[T]o have a property interest in a benefit, a

person . . . must have more than a unilateral expectation of it. He must, instead, have a legitimate

claim of entitlement to it.”) (citations omitted). Specifically, under N.J.S.A. § 28:2-1, “[t]he

control, custody, care and preservation of any public . . . monument . . . shall continue to be vested

in the body or organization . . . to which such control, custody, care and preservation have been

given by any [other] law.” Id. Thus, by its plain language, this law does not purport to vest

Plaintiff with an interest in the Monument’s benefits. 3

       Accordingly, as Plaintiff has pointed to no legal definition under which the facts alleged

here would be sufficient to confer upon the IAOVC a protected property interest in the Monument,




3
  Further, even assuming the Valley Civic Association could have an interest in the Monument’s
benefits because it allegedly funded the Monument’s construction, the Association and Plaintiff
are distinct “persons” within the meaning of the Due Process Clause. See Mun. Revenue Servs.,
Inc. v. McBlain, 347 F. App’x 817, 825 (3d Cir. 2009) (defining persons under the Due Process
Clause).


                                                  7
Case 2:20-cv-12650-CCC-LDW Document 27 Filed 07/30/21 Page 8 of 8 PageID: 170




the FAC’s procedural due process claim warrants dismissal. 4 See Nifas v. Beard, No. 08-834,

2009 WL 3241871, at *11, n.10 (W.D. Pa. Oct. 6, 2009), aff’d as modified, 374 F. App’x 241 (3d

Cir. 2010) (plaintiff’s procedural due process claim failed where it did not meet “the initial burden

of establishing that a protected property interest exists”) (citations omitted).

V.     CONCLUSION

       For the reasons set forth above, Defendants’ motion to dismiss (ECF No. 20) is granted,

and the Court dismisses the FAC without prejudice. An appropriate Order accompanies this

Opinion.

DATED: July 30, 2021
                                                            /s/ Claire C. Cecchi
                                                            CLAIRE C. CECCHI, U.S.D.J.




4
  Plaintiff has also failed to sufficiently allege that it maintains Article III standing regarding its
procedural due process claim. Plaintiff alleges that it has standing because Defendants’ removal
of the Monument injured its property interest. Opp. at 5–9. However, because, as described above,
Plaintiff maintained no such property interest in the Monument, no injury exists. See Weathers v.
Sch. Dist. of Philadelphia, 383 F. Supp. 3d 388, 400 (E.D. Pa. 2019) (a plaintiff “suffer[s] no injury
that would entitle [it] to redress” where it has “no property interest”) (citations omitted). In
addition, Plaintiff purports to assert the doctrine of associational standing, in which “an
organization may sue to redress its members’ injuries, even without a showing of injury to the
association itself.” United Food & Com. Workers Union Loc. 751 v. Brown Grp., Inc., 517 U.S.
544, 552 (1996). In particular, an association must demonstrate that: “(a) its members would
otherwise have standing to sue in their own right; (b) the interests it seeks to protect are germane
to the organization’s purpose and (c) neither the claim asserted nor the relief requested requires
the participation of individual members in the lawsuit.” Pennsylvania Psychiatric Soc. v. Green
Spring Health Servs., Inc., 280 F.3d 278, 283 (3d Cir. 2002) (quoting Hunt v. Wash. State Apple
Adver. Comm’n, 432 U.S. 333, 343 (1977)). Here, Plaintiff has failed to allege the first prong
because Plaintiff neither asserts that any of its members were members of the Valley Civic
Association at the time the Monument was funded, nor that any of its members personally funded
the Monument’s construction.


                                                  8
